Citation Nr: 1000114	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of 
chronic right ankle sprains, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged, through the submission of a December 
2009 brief from his representative, that his right ankle 
disability has worsened since his last VA examination in 
December 2005.  This assertion is corroborated by VA 
treatment records dated in October 2006, which show that the 
Veteran sought treatment for worsening symptoms.  The VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

The Veteran has also contended that VA outpatient treatment 
records will assist in supporting his claim for a higher 
rating.  As VA is on notice that additional pertinent medical 
records may exist, the case must be remanded for further 
development.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file VA treatment records since January 
2007 pertinent to the right ankle 
disability.   


2.  The Veteran should be afforded an 
examination of his right ankle with an 
appropriate examiner, who has reviewed 
the claims file, to determine the 
symptoms and severity of the service-
connected disorder.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Range of motion 
studies are specifically requested, and 
the examiner is also requested to address 
the presence and extent of any painful 
motion, functional loss due to pain, 
additional disability during flare-ups, 
weakness, excess fatigability, and 
incoordination.    

3.  After completion of the above, the 
RO/AMC should review the expanded record, 
and undertake a merits analysis of the 
claim of increased rating for chronic 
right ankle sprains.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


